Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 3, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Board disqualified claimant from receiving unemployment insurance benefits upon the basis that she voluntarily left her employment without good cause. Claimant appeals the Board’s decision, arguing that she did not voluntarily leave her employment as a receptionist but was laid off from her job. Although claimant testified at the administrative hearing that she indeed was laid off, a representative of the employer stated that claimant advised that she was leaving to attend beauty school. This conflicting testimony merely presented an issue of credibility for the Board to resolve (see generally, Matter of Picciotti [Roberts], 89 AD2d 1030 [credibility determinations within the province of the Board]), and we find that there is substantial evidence to support the Board’s decision.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.